

Exhibit 10.1


STOCK OPTION AGREEMENT


(Non-Qualified Stock Option)


Name of Employee:
 
 
 
Date of Grant:
 
 
 
Number of Shares:
 
 
 
Exercise Price Per Share:
 





THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective after the close
of business on the «__» day of «______», «__», (the “Effective Date”), between
Christopher & Banks Corporation, a Delaware corporation (the “Company”), and the
above-named individual, an employee of the Company or one of its subsidiaries
(“Employee”).


1.    Grant of Option. Pursuant to the Christopher & Banks Corporation 2018
Stock Incentive Plan (the “Plan”), the Company hereby grants to Employee,
effective as of the date of grant listed above and subject to the terms and
conditions of the Plan and this Agreement, a non-qualified option to purchase
from the Company an aggregate of «No. of Shares» shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), at the purchase price of
$«Price» per share, such option to be exercisable as hereinafter provided (this
“Option”). To accept the Agreement, Employee must sign and return this Agreement
to the Company’s Legal Department within forty-five (45) days of the Effective
Date.


2.    Expiration Date. This Option shall expire on the 10 year anniversary of
the Effective Date (the “Expiration Date”) or earlier as provided in Section 9.


3.    Vesting of Option.


(i)    Vesting Schedule. The Option shall vest and become exercisable per the
following schedule, provided that Employee has been continuously employed by the
Company’s Group through the vesting date.
Number of Shares to
Which Option
First Becomes Exercisable




Cumulative Number


Date on Which
Becomes Exercisable
 
 
 
 
 
 
 
 
 
 
 
 



1



--------------------------------------------------------------------------------




(ii)    Change in Control. Notwithstanding the vesting schedule in Section 3(i),
in connection with a Change in Control, this Option, to the extent it shall not
otherwise have become vested and exercisable, shall automatically become fully
and immediately vested and exercisable upon the consummation of the Change in
Control (or immediately prior to the consummation of such Change in Control,
provided that the consummation subsequently occurs).


(iii)    Death or Disability. Notwithstanding the vesting schedule in Section
3(i), in the event Employee’s employment is terminated by reason of death or
Disability, this Option, to the extent it shall not otherwise have become vested
and exercisable, shall automatically become fully and immediately vested and
exercisable.


(iv)    Retirement. Notwithstanding the vesting schedule in Section 3(i), in the
event Employee’s employment is terminated by reason of Retirement:


(A)    prior to the first (1st) anniversary of the date of grant, the number of
vested and exercisable Option shares shall be determined proportionately
(rounded up to the nearest whole share) by dividing the number of days from the
date of grant through Retirement by the total number of days from the date of
grant through the last scheduled vesting date in Section 3(i) above and
multiplying the quotient by the Option shares granted above;


(B)    on or after the first (1st) anniversary of the date of grant but prior to
the second (2nd) anniversary of the date of grant, the number of vested and
exercisable Option shares shall equal two thirds (2/3) of the Option shares
granted above (rounded up to the nearest whole share); or


(C)     on or after the second (2nd) anniversary of the date of grant, this
Option, to the extent it shall not otherwise have become vested and exercisable,
shall automatically become fully and immediately vested and exercisable.


4.    Exercise of Option. This Option, to the extent it has vested, may be
partially or fully exercised from time to time but shall not be exercisable for
a fractional share of Common Stock. This Option may not be exercised after the
Expiration Date, and is subject to the limitations on exercise set forth in
Section 9. Any exercise of this Option shall be made in writing, using such form
as is approved by the Company, duly executed and delivered to the Company and
specifying the number of shares as to which the Option is being exercised.


5.    Payment of Option Exercise Price. On the date of any exercise of this
Option, the purchase price of the shares as to which this Option is being
exercised shall be due and payable and shall be made (i) in cash or by cash
equivalent acceptable to the Company; (ii) by delivery of shares of Common Stock
held by Employee for more than six (6) months (or such period as the Committee
may deem appropriate, for accounting purposes or otherwise), any such shares so
delivered to be deemed to have a value per share equal to or greater than the
Fair Market Value of the shares on such date; (iii) through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered, following exercise of the Option, the amount of proceeds necessary to
satisfy the exercise price; or (iv) if approved by the Committee, by a
combination of the methods described above.


2



--------------------------------------------------------------------------------




6.    Option Nontransferable. This Option is not transferable otherwise than by
will or the laws of descent or distribution and, during Employee’s lifetime, is
exercisable only by Employee or his or her guardian or legal representative.


7.    Rights as a Stockholder. Employee shall have no rights as a stockholder
with respect to any of the shares covered by this Option until the date of
issuance to Employee of a stock certificate or other evidence of the issuance
for such shares, and no adjustment shall be made for any dividends or other
rights if the record date of such dividends or other rights is prior to the date
such stock certificate or other evidence of the issuance for such shares is
issued.


8.    Restrictions on Issuance of Shares. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law. The Company shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.


9.    Termination of Employment and Exercisability of Option.


(a)    Cause. The Option granted pursuant to this Agreement shall terminate
immediately upon the termination of Employee’s employment by the Company or any
subsidiary for Cause (as defined below).


(b)    Disability, Retirement or Death. The Option granted pursuant to this
Agreement, to the extent it has vested as of the date of Employee’s termination
due to Disability, Retirement or death, may be exercised by Employee or
Employee’s legal representative, heir or devisee, as appropriate, within one
year from the date of Disability, Retirement or death.


(c)    Termination Other than for Cause, Disability, Retirement or Death. The
Option granted pursuant to this Agreement, to the extent it has vested as of the
date of Employee’s termination for any reason other than Cause, Disability,
Retirement or death, may be exercised within ninety (90) days following the date
of termination.


(d)    Breach of Duties or Obligations; No Exercise. Notwithstanding the above
provisions of this Section 9, the Company may terminate and cancel this Option
if the Company’s Board of Directors or the Committee has determined that
Employee has, before or after the termination of employment, materially breached
the terms of any agreement between Employee and the Company, including this
Agreement, any employment, confidentiality, or severance agreement, violated in
a material way any Company policy or engaged in any other act that can be
reasonably expected to cause substantial economic or reputational injury to the
Company. Notwithstanding the foregoing provisions of this Section 9, this Option
(or any portion thereof) which is not exercisable on the date of termination of
employment shall not be exercisable thereafter.


10.    Restrictive Covenants and Remedies; Recoupment. By accepting the Award,
Employee specifically agrees to the restrictive covenants contained in this
Section 10 (the


3



--------------------------------------------------------------------------------




“Restrictive Covenants”) and Employee agrees that the Restrictive Covenants and
the remedies described below are reasonable and necessary to protect the
legitimate interests of the Company Group.


(a)    Confidentiality. In consideration of the Award, Employee acknowledges
that the Company Group operates in a competitive environment and has a
substantial interest in protecting its Confidential Information, and Employee
agrees, during her or his employment with the Company Group and thereafter, to
maintain the confidentiality of the Company Group’s Confidential Information and
to use such Confidential Information for the exclusive benefit of the Company
Group.


(b)    Non-Compete. During Employee’s employment, Employee shall not plan,
organize or engage in any business competitive with the Company Group or any
product or service marketed or planned for marketing by the Company Group or
assist or work with any other person or entity to do so.


During Employee’s employment and for twelve months thereafter (the “Restricted
Period”), Employee shall not, without the prior written permission of the
Company’s Board, (i) directly or indirectly engage in activities with a
Competitor or (ii) own (whether as a shareholder, partner or otherwise, other
than as a 1% or less shareholder of a publicly held company) any interest in a
Competitor, or (iii) be connected as an officer, director, advisor, consultant,
agent or employee or participate in the management of any Competitor. If
Employee is interested in pursuing any activity that may violate this provision,
the Company encourages Employee to bring that situation to the Company’s
attention so that the parties may consider and discuss in advance whether
Employee’s proposed activity would violate this provision and/or whether some
accommodation might be possible that would allow Employee to engage in such
activity while still protecting the Company’s legitimate interests.


(c)    Non-Solicitation. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, entice, encourage, or induce (or attempt to
do so, directly or indirectly), any employee of the Company to leave or
terminate his or her employment with the Company or to establish a relationship
with a Competitor. This Section 10(c) shall apply to the then-current employees
of the Company Group and any individual who was employed by the Company at any
time in the forty-five (45) day period immediately prior to Employee’s last day
of employment with the Company Group.


(d)    Non-Interference. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, engage, or induce (or attempt to do so,
directly or indirectly) any vendor, supplier, sales agent or buying agent of the
Company Group to commence work on behalf of, or to establish a relationship
with, a Competitor or to sever or materially alter his/her/its relationship with
a member of the Company Group. The post-termination obligations of this Section
10(d) shall apply to the vendors, suppliers, sales agents and buying agents of
the Company Group as of the date of Employee’s termination and at any time in
the one-year period immediately prior to Employee’s termination date.




4



--------------------------------------------------------------------------------




(e)    Non-Disparagement. During Employee’s employment and for the Restricted
Period, Employee promises and agrees not to disparage the Company Group and the
Company Group’s officers, directors, employees, products or services.


(f)    Partial Invalidity. If any portion of this Section 10 is determined by an
arbitrator or a court to be unenforceable in any respect, it shall be
interpreted to be valid to the maximum extent for which it reasonably may be
enforced, and enforced as so interpreted, all as determined by such arbitrator
or court in such action. Employee acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.


(g)    Remedy for Breach. Employee agrees that a breach of any of the
Restrictive Covenants would cause material and irreparable harm to the Company
Group that would be difficult or impossible to measure, and that monetary
damages for any such harm would, therefore, be an inadequate remedy.
Accordingly, Employee agrees that if Employee breaches any Restrictive Covenant,
the Company Group shall be entitled, in addition to and without limitation upon
all other remedies the Company Group may have under this Agreement, at law or
otherwise, to obtain injunctive or other appropriate equitable relief, without
bond or other security, including but not limited to restraining any such breach
through arbitration or litigation. Employee further agrees that the duration of
the Restrictive Covenant shall be extended by the same amount of time that
Employee is in breach of that Restrictive Covenant.


(h)    Clawback and Recovery.


(x)    In the event that Employee breaches any of the Restrictive Covenants in
Sections 10(a) – (e), in addition to its remedies under Section 10(g), the
Company, in its sole discretion, may take one or more of the following actions
with respect to this Option (and shall, in any event, take all action required
by applicable law):


(A)
cause the immediate forfeiture of this Option, to the extent it has not been
exercised,



(B)
require Employee to immediately return to the Company any shares issued upon any
prior exercise of this Option that, in each case, are still under Employee’s
control; and



(C)
require Employee promptly to pay to the Company an amount equal to the Fair
Market Value (as measured on the exercise date) of all shares included in this
Option that were issued upon any prior exercise of this Option but that are no
longer under Employee’s control.



(y)    The Committee shall have sole discretion to determine what constitutes
the conduct described in Section 10(a)-(e) above.


5



--------------------------------------------------------------------------------




(i)    Conflicts with Any Severance Agreement. If Employee has a severance
agreement with the Company which contains provisions similar to those in Section
10 of this Agreement, the provisions in Section 10 of this Agreement shall
govern, in case of conflict between such agreements.


11.    Definitions.


(a)    “Cause” for purposes of this Agreement shall mean (A) if Employee is a
party to an employment, severance (or similar) agreement with the Company or any
employing subsidiary of the Company that defines the word “cause” (or similar
term), then Cause for purposes of this Agreement shall have the meaning ascribed
to it under that agreement; and (B) if there is no such agreement or definition,
Cause shall mean (i) any fraud, misappropriation or embezzlement by Employee in
connection with or affecting the business of the Company Group, (ii) any
conviction of (including any plea of guilty or no contest to) a felony or a
gross misdemeanor by Employee, (iii) any gross neglect or persistent neglect by
Employee to perform the duties assigned to Employee or any other act that can be
reasonably expected to cause substantial economic or reputational injury to the
Company Group, (iv) any material breach of Section 10 of this Agreement, or (v)
any material violation of the Company Group’s written policies, procedures or
the Company’s Code of Conduct.


(b)    “Change in Control” for purposes of this Agreement shall mean a Change in
Control as defined in Section 2(g) of the Plan.
(c)    “Competitor” means any of the following women’s specialty apparel
companies: Ascena Retail Group, Inc.; Chicos FAS, Inc.; Coldwater Creek, Inc.;
J. Jill, Inc.; New York & Co., Inc.; and The Talbots, Inc. as well as any other
company where the percent of such company’s annual revenues for their most
recently completed fiscal year associated with sales of women’s apparel and
accessories to the Company’s customer demographic exceeds 25% of such company’s
overall annual revenues for that fiscal year. “Competitor” shall also include:
(x) all divisions, subsidiaries, affiliates and successors in interest of the
stores or legal entities identified in this Section 11(c) and (y) any person,
business, or entity where a substantial portion of Employee’s duties involve
providing advice, consultation, products or services to any of the entities or
their affiliates identified in this Section 11(c).
(d)    “Company Group” means collectively Christopher & Banks Corporation and
its subsidiaries.
(e)    “Confidential Information” means any and all information in whatever
form, whether written, electronically stored, orally transmitted or memorized
relating to trade secrets, customer lists, records and other information
regarding customers, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, manufacturing costs, sales and marketing
plans, personnel and employment records, files, data and policies (regardless of
whether the information pertains to Employee or other employees of the Company
Group), business operations and related data, formulae, and computer records,
know-how, research, technical information, copyrighted material, and any other
confidential or proprietary data and information which Employee encounters
during employment, all of which are held, possessed and/or owned


6



--------------------------------------------------------------------------------




by the Company Group and all of which are used in the operations and business of
the Company Group. Confidential Information does not include information which
is or becomes generally known within the Company Group’s industry through no act
or omission by Employee or is publicly disclosed by the Company Group.
(f)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long-term disability plan
then maintained by the Company or the employing subsidiary.
(g)    “Retirement” shall mean Employee’s voluntary or involuntary (other than
for Cause) termination of his or her employment relationship with the Company
and as of the termination date, the sum of Employee’s age and number of full
years of employment with the Company Group equals or exceeds sixty-five (65),
with a minimum age of fifty-five (55) and a minimum of five (5) years of
service.
12.    Exchange of Shares in Corporate Transactions. If, pursuant to any
reorganization, sale or exchange of assets, consolidation or merger, outstanding
Common Stock of the Company is or would be exchanged for other securities of the
Company or of another corporation which is a party to such transaction, or for
property, this Option shall apply to the securities or property into which the
Common Stock covered hereby would have been changed or for which such Common
Stock would have been exchanged had such Common Stock been outstanding at the
time.


13.    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.


14.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the exercise of the Option by (i)
delivering cash, a check (bank check, certified check or personal check) or a
money order payable to the Company on or before the Option exercise date,
(ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered upon exercise of the Option having a Fair Market Value
equal to the amount of such taxes, (iii) delivering to the Company on or before
the Option exercise date shares of Common Stock held by Employee for more than
six (6) months (or such period as the Committee may deem appropriate for
accounting purposes or otherwise) having a Fair Market Value equal to the amount
of such taxes, or (iv) if approved by the Committee, a combination of the
methods described above. If the number of shares of Common Stock to be delivered
to Employee is not a whole number, then the number of shares of Common Stock
shall be rounded down to the nearest whole number. Employee’s election regarding
satisfaction of withholding obligations is to be made on or before


7



--------------------------------------------------------------------------------




the Option exercise date. If not so determined by Employee within one (1) day
following exercise, the Company shall withhold shares as described in Section
14(ii) above.


15.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ Employee,
and this Agreement shall not affect in any way the right of the Company or any
of its subsidiaries to terminate the employment of Employee. For purposes of
this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of any entity that is part of
the Company Group, any successor corporation or a parent or subsidiary
corporation of the Company or any successor corporation. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.


16.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Option.


17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.


18.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.


19.    Arbitration. Employee and the Company agree that any controversy, claim
or dispute arising out of or relating to this Agreement (other than Section 10
hereof) or the breach of any of its terms shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to by Employee and the Company. Nothing in this Section 19 shall
preclude the Company from pursuing a court action to obtain a temporary
restraining order or a preliminary injunction relating to the alleged breach of
any of the Restrictive Covenants set forth in Section 10. The agreement to
arbitrate shall continue in full force and effect despite the expiration or
termination of this Award or Employee’s employment relationship with the Company
or any of its Affiliates. Employee and the Company agree that any award rendered
by the arbitrator must be in writing and include the findings of fact and
conclusions of law upon which it is based, shall be final and binding and that
judgment upon the final award may be entered in any court having jurisdiction
thereof. The arbitrator may grant any remedy or relief that the arbitrator deems
just and equitable, including any remedy or relief that would have been
available to Employee or the Company or any of its Affiliates had the matter
been heard in court. All expenses of arbitration, including the required travel
and other expenses of the arbitrator and any witnesses, and the costs relating
to any proof produced at the direction of the arbitrator, shall be borne equally
by Employee and the Company unless otherwise mutually agreed or unless the


8



--------------------------------------------------------------------------------




arbitrator directs otherwise in the award. The arbitrator’s compensation shall
be borne equally by Employee and the Company unless otherwise mutually agreed in
writing or the law provides otherwise.


20.    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof or thereof.


21.    Notices. For purpose of this Agreement, notices and all other
communications provided for or contemplated by the Agreement, shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed via United States certified or registered mail, return receipt
requested, postage prepaid, and addressed, in the case of the Company, to the
Company at:


2400 Xenium Lane North
Plymouth, Minnesota 55441
Attention: General Counsel


and in the case of Employee, to Employee at the most current address shown on
the Company Group’s employment records. Either party may designate a different
address by giving written notice of change of address in the manner provided
above, except that notices of change of address shall be effective only upon
receipt.


22.    Electronic Delivery of Shares. Employee hereby consents and agrees to the
electronic delivery of shares of the Company’s Common Stock per the terms of
this Agreement.


23.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies Employee
of the following in relation to Employee’s personal data and the collection,
use, processing and transfer of such data in relation to the Company’s grant of
this Award and Employee’s participation in the Plan. The collection, use,
processing and transfer of Employee’s personal data is necessary for the
Company’s administration of the Plan and Employee’s participation in the Plan,
and Employee’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect Employee’s participation in the Plan. As
such, Employee hereby voluntarily acknowledges and consents (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described in this paragraph.


The Company holds certain personal information about Employee, including
Employee's name, home address, email address and telephone number, date of
birth, social security number, passport number or other employee identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all stock awards or any other
entitlement to shares of Common Stock awarded, canceled, purchased, vested,
unvested or outstanding in Employee's favor, for the purpose of managing and
administering the Plan ("Data"). Data may be provided by Employee or collected,
where lawful, from third parties, and the Company will process Data for the
exclusive purpose of implementing, administering and


9



--------------------------------------------------------------------------------




managing Employee's participation in the Plan. Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the United States.


The Company will transfer Data within the Company organization as necessary for
the purpose of implementation, administration and management of Employee's
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. Employee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer Data, in
electronic or other form, for purposes of implementing, administering and
managing Employee's participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Common Stock on Employee's behalf to a broker or
other third party with whom Employee may elect to deposit any shares of Common
Stock acquired pursuant to the Plan.


Employee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of Data, (b) verify the content, origin and
accuracy of Data, (c) request the integration, update, amendment, deletion, or
blockage (for breach of applicable laws) of Data, and (d) to oppose, for legal
reasons, the collection, processing or transfer of Data which is not necessary
or required for the implementation, administration and/or operation of the Plan
and Employee's participation in the Plan. Employee may seek to exercise these
rights by contacting the Company’s Legal Department.    










[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE FOLLOWS]


    


10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.




CHRISTOPHER & BANKS CORPORATION


By:                             
    


Title:                             






EMPLOYEE


Signed:                             
[Name]
























    


11

